DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ after Final amendment filed 06/04/21 has been acknowledged.
Applicant amended Clam 1 by incorporating into this claim an allowable limitation of Claim 15, and cancelled Claims 14 and 15.

Status of Claims
Claims 4 and 11 were cancelled earlier.
Claims 16-17 were earlier withdrawn from examination as belonging to inventions not chosen for examination.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between different inventions, as set forth in the Office action mailed on 07/28/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 16 and 17 is withdrawn, since these claims require all the limitations of an allowable generic linking claim 1 as required by 37 CFR 1.141.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-10, 12-13, and 16-17 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation of Claim 1 as: “removing ligands from the first material and/or the second sensitizer material prior to the dissolving”, in combination with other limitations of the claim.
Re Claims 2-3, 5-10, 12-13, and 16-17: Claims 2-3, 5-10, 12-13, and 16-17 are allowed due to dependency on Claim 1.
The prior art of record include: Schardt et al. (US 2012/0037885), Chander (NPL), Abu-Ageel (US 2011/0044046), Chou et al. (NPL), Anc (US 8,455,898).



Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 06/15/21